Honorable Frank Scofield
Chairman, Livestock
Sanitary Commission of Texas
3320 West 7th Street
Fort Worth 7, Texas
                               Opinion No. WW-620
                               Re:   Whether the Chairman
                                     of the Livestock Sanl-
                                     tary Commission of
                                     Texas Is entitled to
                                     vote on matters before
Dear Mr. Scofisld:                   the Commission.
       This office is in reaelpt of your recent letter
in which you have asked for the opinion of this office
regarding the Chairman of the Livestock Sanitary Com-
mission being allowed to vote on matters before the
Commission.
       Article 7009 establishes the Livestock Sanitary
Commission and provides who shall be members thereof.
We quote the appropriate part of that statute:
           "The Governor shall, within thirty
      days after this Act becomes effective,
      by and with the advice and consent of
      the Senate, appoint six citizens of this
      State as a Livestock Sanitary Commission
      of the State of Texas. The Governor shall
      designate one such member as a Chairman.
      Each Commissioner shall give bond payable
      to the State of Texas in the sum of Ten
      Thousand Dollars to be approved by the
      Comptroller. There shall be one Commis-
      sioner from each of the following indus-
      tries, and with the following qualifica-
                   ractitioner of veterinary
      ~%~~ne~l 027 dairyman; (3) practical
      cattle raiser; (4) practical ho raiser;
      (5(s~hpeepor goat raiser; and (2 ) poultry
Honorable Frank Scofield, page 2 (~~-620)


            "Insofar as Is practicable the Com-
       missioners appointed hereunder shall be
       appointed so as to give proportionate
       representation from the west, from the
       south, from the north, and from the
       eastern portions of Texas; . . ."
The remaining part of this section establishes the tenure
of office of the members of the Commission.
       An analogous situation was resolved by Attorney
General's Opinion O-1716, wherein the conclusion was
reached that the County Judge had voting rights on the
Commissioners' Court, the statute being silent on the
subject, as in the instant problem; quoting from that
opinion in part, as follows:
            "It appears from all the authorities
       that we have examined that the county judge
       is an integral part of the commissioners'
       court and in none of the authorities, con-
       stitutional, statutory, or judicial inter-
       pretations Is the right of such judge as a
       constituent member of the commissioners'
       court denied nor is his right to vote de-
       nied expressly or impliedly."
       It is the opinion of this office that the Chairman
is appointed to and is an Intergal part of the Commission
and therefore should be entitled to a vote on matters be-
fore the Commission, as in the case of the County Judge
with respect to the Commissioners' Court.
       The Legislature has seen fit to provide that each
of the various segments of the Livestock Industry should
be represented on the Commission, and has Indicated their
desire that each of the four sections of the State, West,
South, North, and East, should be proportionately repre-
sented on the Commission. To disallow the Chairman of the
Commission the privilege of voting on matters before the
Commission would defeat the intention of the Legislature
by denying that segment of the Livestock Industry which
he represents, equal representation on the board as well
as denying that section of the State which he represents,
equal representation on the board.
.:   -




         Honorable Frank Scofield, Page 3   @w-620)




                                 SUMMARY
                      The Chairman of Livestock
                      Sanitary Commission of
                      Texas has a right to vote
                      on matters before the Com-
                      mission.
                                   Yours very truly,
                                  WILL WILSON
                                  Attorney General of Texas



                                   B4%!?4+
                                       Assistant
         JLE:rm
         APPROVED:
         OPINION COMMITTEE
         Geo. P. Blackburn, Chairman
         Ralph Rash
         Jot Hodges, Jr.
         John Reeves
         Kenneth H. Burns
         REVIEWED FOR THE ATTORNEY GENERAL
         BY: W. 7. Geppert